Appeal by employer and insurance carrier from an award for death benefits under the Workmen’s Compensation Law. Decedent was employed as a head bartender in the Mark Twain Hotel at Elmira, N. T. He was killed in an automobile accident while en route to Coming, N. T. The board has found that at the time of the accident decedent was proceeding to Corning in the interests of his employer to take the preliminary steps necessary to engage a bartender. There is in the record a “ residuum of legal evidence ”, at least, to support this finding. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.